Citation Nr: 0822607	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been submitted for the issues of entitlement 
to service connection for a back condition and a left 
shoulder condition.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain the veteran's social security 
records, and to provide the veteran with a proper notice 
letter. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

A review of the record indicates that the veteran is 
receiving social security disability, but that these records 
are not associated with the claims file.  In this regard, the 
Board notes that October 1999 and February 2001 VA outpatient 
treatment notes reflect that examiners indicated that the 
veteran reported that he was receiving social security 
disability.  However, the claims file does not contain any 
records from the Social Security Administration (SSA).  In 
fact, it does not appear that any attempt was made to obtain 
those records.  Such records may prove to be relevant and 
probative to the veteran's claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, the Board 
notes that the evidence that the veteran needs in this case 
to reopen his claim is medical evidence indicating that his 
back condition and his left shoulder condition were caused by 
an injury or event during active service, and it is unclear 
if the veteran's SSA records would address this matter.  
Nevertheless, where a veteran puts VA on notice of evidence 
that may be relevant to reopening a claim and therefore may 
be new and material, "the relevance of the documents cannot 
be known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).

Pursuant to its duty to assist, VA must obtain records from 
other Federal departments or agencies, including SSA.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(3).  
Therefore, the RO should attempt to obtain and associate with 
the claims file the identified SSA records.  In addition, 
because the claim is already being remanded for further 
development, the RO should provide the veteran the 
opportunity to identify any additional medical treatment he 
has received regarding his back or left shoulder, and should 
attempt to obtain and associate with the claims file any 
other treatment records so identified.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The information 
necessary to reopen the claim includes both a statement as to 
what evidence was lacking at the time of the last final 
decision, such that adjudication resulted in a denial, and a 
statement as to what information would allow the claim to be 
successfully reopened.

A letter, dated in November 2004, was sent to the veteran 
from the RO before Kent was issued, but which nevertheless 
provided the information necessary to reopen the claim fairly 
well.  The letter defined new and material evidence and 
advised the veteran that "new and material evidence must 
raise a reasonable possibility of substantiating your 
claim."  The RO then told the veteran that his claims were 
"previously denied because there was no medical evidence of 
a link to service for the shoulder and back conditions."  In 
addition, the RO informed the veteran that the evidence he 
submitted must relate to this fact.  Finally, the RO notified 
the veteran that, although VA would make reasonable efforts 
to help him obtain currently existing evidence, VA would not 
provide a medical examination or obtain a medical opinion 
until the claim was successfully reopened.  Although the 
Board finds that the November 2004 letter adequately met the 
notice requirements described in Kent, because the claim must 
be remanded for the reasons indicated above, the Board will 
instruct the RO to provide additional notice to the veteran 
on remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain and 
associate with the claims file the Social 
Security Administration (SSA) decision to 
grant benefits to the veteran and the 
records upon which that decision was 
based.  If the search for such records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his back and 
left shoulder.  Appropriate action must 
then be taken to obtain any identified 
records.  

3.  The RO should send an additional 
notice letter regarding the request to 
reopen the claim for service connection 
for a back condition and a left shoulder 
condition in order to ensure compliance 
with the requirements as described in 
Kent. v. Nicholson, 20 Vet. App. 1 
(2006).  The notice letter should state 
as follows:

"We notified you in our letter of 
November 2004 that your claim for service 
connection for a back condition and a 
left shoulder condition were previously 
denied in an April 2002 rating decision, 
a copy of which was sent to you in April 
2002.  You did not appeal that decision, 
and it is final.  

In order to reopen your claim, you must 
present new and material evidence.  As we 
informed you in our November 2004 letter, 
to qualify as "new", the evidence must 
be submitted to VA for the first time.  
To be "material", the additional 
existing evidence must pertain to the 
reason your claim was previously denied.  
In your case, your claim was previously 
denied because there was no nexus between 
your back condition or your left shoulder 
condition and an injury, disease or event 
in military service.  Therefore, you must 
submit medical evidence, such as a 
medical opinion of a doctor or other 
medical professional, which indicates 
that your current back condition and left 
shoulder condition were caused by an 
injury, disease, or event that occurred 
in service.  Such a nexus opinion should 
be based on your current condition, as 
well as your service medical records.  VA 
will make reasonable efforts to help you 
obtain evidence you tell us about, but VA 
will not provide a medical examination or 
obtain a medical opinion until new and 
material evidence is received to reopen 
your claim."
4.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's application to reopen his claim 
for service connection for a back 
condition and a left shoulder condition 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, if any, 
and any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

